Case 2:20-cv-00078-JRG Document 65 Filed 11/04/20 Page 1 of 6 PageID #: 1296




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                §
        Plaintiff,                              §          Case No. 2:20-CV-0078-JRG
                                                §
 v.                                             §          JURY TRIAL DEMANDED
                                                §
 HMD GLOBAL OY,                                 §
                                                §
         Defendant.                             §


      PLAINTIFF’S SUR-REPLY IN OPPOSITION TO NON-PARTY APPLE INC.’S
              MOTION FOR SUPPLEMENTAL PROTECTIVE ORDER

       Plaintiff Cellular Communications Equipment LLC (“CCE”) files this sur-reply in

opposition to non-party Apple Inc.’s (“Apple”) Motion for a Supplemental Protective Order (Dkt.

No. 45) (the “Motion”).
Case 2:20-cv-00078-JRG Document 65 Filed 11/04/20 Page 2 of 6 PageID #: 1297




                                      I.      INTRODUCTION

       Apple has not shown good cause to obtain the additional protections it seeks. Apple

continues to fail two basic requirements for a protective order: (1) it has not identified a clearly

defined and serious injury and (2) it provides no evidence to support its request. Instead, Apple

repeats generic and unsupported allusions to nonspecific potential harm, with no actual evidence

to support its allegations. This is insufficient to show good cause. The existing protective orders

provide sufficient protection for all confidential information, including the

           Agreement. Accordingly, Apple’s motion should be denied.

                             II.     ARGUMENTS AND AUTHORITY

       A. Apple Failed to Identify a “Clearly Defined and Serious Injury.”

       The law requires identification of a “clearly defined and serious injury” to show good cause

for a protective order. See Van Stry v. McCrea, 2019 WL 8017842, *1 (E.D. Tex. 2019) (“[Movant]

acknowledges that he bears the burden of establishing good cause for a protective order and, in

doing so, showing a specific need for protection.” (citing, et. al., Glenmede Trust Co. v. Thompson,

56 F.3d 476, 483 (3d Cir. 1995) (“Good cause is established when it is specifically demonstrated

that disclosure will cause a clearly defined and serious injury”) (internal quotation marks

omitted))). Apple ignores this requirement, simply repeating the unsubstantiated tale that it “would

be seriously harmed if patent holders, potential licensors, and Apple’s competitors had access to

the information contained in the Agreement.” Dkt. No. 45 at 2. In its Motion, Apple did not even

attempt to explain how such injury could occur. Now, in its Reply, Apple claims it would be

harmed if “patent holders, potential licensors, and Apple’s competitors” had access to the

agreement. Id. But even this belated attempt to show harm falls short.

       As an initial matter, the existing protective orders expressly prohibit the circumstance to

which Apple alludes. For example, the Protective Order expressly states that DESIGNATED
                                                  1
Case 2:20-cv-00078-JRG Document 65 Filed 11/04/20 Page 3 of 6 PageID #: 1298




MATERIAL, such as the                                 Agreement, may only be used “in the litigation

of this Action and shall not be used for any other purpose.” Dkt. No. 31 at ¶ 7. As such, Apple

has not identified a “clearly defined and serious injury” that the existing protective order fails to

address.

       Moreover, Apple still has not explained why the                              Agreement is so

sensitive that it requires the special protections it seeks. CCE has already produced 20 other

agreements involving third parties in this matter—and none of these third parties sought the

extreme additional restrictions that Apple now demands. It is not enough for Apple to generically

allege that the terms of the                           Agreement are “among Apple’s most highly

sensitive and protected business information.” Dkt. No. 45 at 2. Instead, Apple must explain why

this is supposedly the case. Apple’s form motion with unsubstantiated, generic allegations is

insufficient to show “clearly defined and serious injury.”

       B. Apple’s Arguments Undermine Its Position and Show the Additional Protections
          Are Unnecessary

       Apple misstates CCE’s position regarding sealing the courtroom. See Reply at 3. CCE

does not “concede” to Apple’s request; CCE simply notes that sealing the courtroom is already

provided for in the Protective Order. See Protective Order, Dkt. No. 31 at 3-4. Apple’s burden is

to show good cause for entering additional protections; because Apple seeks a redundant

protection already granted by the Protective Order, Apple cannot reasonably show good cause.

       Apple’s reliance on GPNE Corp. v. Apple Inc. is misguided. Apple argues that GPNE

stands for the proposition that courts may exclude experts who “would learn information that

may later harm a party in the marketplace.” Reply at 4. But the facts of GPNE make it far

narrower than Apple suggests. First, Apple was a party to the patent infringement suit in GPNE.

GPNE Corp. v. Apple Inc., Case No. 5:12-cv-2885-LHK, 2014 WL 1027948, *1 (N.D. Cal.


                                                  2
Case 2:20-cv-00078-JRG Document 65 Filed 11/04/20 Page 4 of 6 PageID #: 1299




2014). Thus, any experts participating in the case would necessarily see numerous Apple

confidential documents demonstrating the interworking technical features of Apple’s products in

order to “testify about how the inventions at issue function.” Id. at *1. The GPNE court granted

Apple’s objection to one technical expert who regularly offered consulting in the field because

the expert would not be able to “cordon off” the vast amount of confidential information the

expert would review. Id. at *1. Such a circumstance is simply not at issue here; the information

at issue is a single agreement that provides no information about Apple technology. Second,

Apple ignores the fact that there were two experts at issue—and the court did not uphold the

objection to the other expert. Id. at *2. The court’s decision in GPNE was based on the specific

nature of each of the proposed experts’ jobs as compared to the information provided to them. Id.

For example, the excluded expert was heavily involved in “claim charts” and “reverse

engineering,” factors that are inapplicable to the                       Agreement. See id. at

*1. Apple provides no explanation as to how disclosure of the Agreement could equate to any

harm, much less the specific harm the court found in GPNE.

       C. Apple Still Has Not Provided Evidence to Support Its Request.

       Attorney argument is not evidence, and Apple’s failed attempt to cure its lack of evidence

is merely a declaration restating the attorney argument presented in its motion.1 Compare

Motion, Dkt. No. 45 at 2-3, with Walters Dec., Dkt. No. 59-1 at ¶ 3-11 (using identical language

between attorney argument and later declaration). Declarations should not contain attorney

argument. RetroLED Components, LLC v. Principal Lighting Group, LLC, 6-18-cv-00055, Text

Order Granting Dkt. No. 100 (W.D. Tex. August 1, 2020) (Albright, J.) (“[The] declaration



1
 CCE’s reference to a declaration in its response was to illustrate the bare minimum evidentiary
support Apple could have offered; CCE did not provide Apple with an avenue to turn its non-
evidence into evidence.
                                                     3
Case 2:20-cv-00078-JRG Document 65 Filed 11/04/20 Page 5 of 6 PageID #: 1300




contains either information that should have been part of [the movant’s] brief … and attorney

argument. Neither is appropriate for a declaration.”). Rather, declarations should contain facts.

Instead of facts, Apple simply regurgitates the attorney argument presented in the motion and

reply briefs. See Reply at 2. Because it is not supported with facts, Apple’s motion should fail.

          D. CCE Meaningfully Engaged with Apple Regarding the Supplemental Protective
             Order.

          In its Reply, Apple falsely claims that CCE “refused to meaningfully engage Apple in

negotiating the supplemental protections” Apple sought beyond the Protective Order. Reply at 2-

3, n.5. CCE sent notice to Apple under the terms of the Agreement on August 18, 2020. See Dkt.

No. 54-3 (CCE Emails with Apple). Through several email exchanges and phone conversations,

CCE and Apple discussed the Supplemental Protective Order and Apple’s additional requests. Id.

CCE explicitly discussed the additional requests with Apple in detail, including assurances that

CCE would protect the                            Agreement as required by the entered protective

orders. See id. at p. 1.

          Further, the Supplemental Protective Order was entered into for more than the benefit of

Apple. As laid out in CCE’s previous response, CCE worked with numerous (indeed most)

handset providers in the cellular industry to produce similar agreements under the Supplemental

Protective Order, which protects all the confidential information produced by either side in this

case. Apple has shown no reason as to why the agreement to which it is a party should be subject

to more stringent protections than those of its competitors—all of whom have found the

protections of the Protective Orders acceptable.

                                        III.    CONCLUSION

          For the foregoing reasons, Apple’s Motion for a Supplemental Protective order should be

denied.


                                                   4
Case 2:20-cv-00078-JRG Document 65 Filed 11/04/20 Page 6 of 6 PageID #: 1301




Dated: November 2, 2020                             Respectfully submitted,

                                                    By: /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone (lead attorney)
                                                    Texas Bar No. 02855775
                                                    Jonathan H. Rastegar
                                                    Texas Bar No. 24064043
                                                    Jerry D. Tice II
                                                    Texas Bar No. 24093263
                                                    Hunter S. Palmer
                                                    Texas Bar No. 24080748

                                                    BRAGALONE CONROY PC
                                                    2200 Ross Avenue
                                                    Suite 4500W
                                                    Dallas, TX 75201
                                                    Tel: (214) 785-6670
                                                    Fax: (214) 785-6680
                                                    jbragalone@bcpc-law.com
                                                    jrastegar@bcpc-law.com
                                                    jtice@bcpc-law.com
                                                    hpalmer@bcpc-law.com

                                                    Attorneys for Plaintiff
                                                    CELLULAR COMMUNICATIONS
                                                    EQUIPMENT LLC

                                CERTIFICATE OF SERVICE
       The undersigned certifies that counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on November 2, 2020.

                                                    By: /s/ Hunter S. Palmer
                                                       Hunter. S. Palmer

                     CERTIFICATE OF AUTHORIZATION TO SEAL
       Under Local Rule CV-5, the undersigned counsel hereby certifies that authorization for

filing under seal has been previously granted by the Court in the Protective Order (Docket No.31)

entered in this case on August 14, 2020.

                                                    By: /s/ Hunter S. Palmer
                                                        Hunter S. Palmer
                                               5
